Relator's petition, which seeks to mandate the trial court to take some action with reference to some pleading filed by the relator, who is an inmate of the Indiana State Prison, is insufficient for failure to comply with the provisions of Rule 2-35. See State ex rel. Williams v. Superior Court of St.Joseph County (1950), 228 Ind. 157, 94 N.E.2d 591; State exrel. Talkington v. Hoffman (1947), 225 Ind. 475,76 N.E.2d 252; State ex rel. Crawford v. Owen (1948), 225 Ind. 601,77 N.E.2d 123; State ex rel. Lee v. Wilson (1948),225 Ind. 640, 77 N.E.2d 354. The issuance of an alternative writ is denied.
NOTE. — Reported in 94 N.E.2d 545.